                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ARNOLD LEONG,                                     Case No. 18-cv-05751-JST
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10     WARREN HAVENS,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Arnold Leong brings claims against Warren Havens, as well as various legal

                                  14   entities formerly controlled by Havens, related to an ownership dispute over hundreds of wireless

                                  15   spectrum licenses. ECF No. 1 at 30-72. The entities holding these licenses (“Receivership

                                  16   Entities”) are under the control of a receiver, Susan Uecker, who was appointed by the Alameda

                                  17   County Superior Court. Case No. 18-cv-03603-JST, ECF No. 24-1 at 8-9.

                                  18          In June 2015, Havens removed this action to federal court for the first time, and this Court

                                  19   remanded for lack of subject matter jurisdiction. Id. at 53, 65-68. Havens removed the case to

                                  20   federal court for the second time on June 15, 2018. Case No. 18-cv-03603-JST, ECF No. 1. On

                                  21   September 7, 2018, the Court again remanded, holding that Havens’ notice of removal was

                                  22   untimely filed and not consented to by all defendants, and furthermore that the Court lacks subject

                                  23   matter jurisdiction. Case No. 18-cv-03603-JST, ECF No. 50. Havens has since appealed this

                                  24   remand order to the Ninth Circuit. Case No. 18-cv-03603-JST, ECF No. 54.

                                  25          The instant notice of removal, filed September 19, 2018, represents Havens’ third attempt

                                  26   to remove this case to federal court. ECF No. 1. The Court will now order Havens to show cause

                                  27   why his case should not again be remanded and why he should not be ordered to pay Leong and

                                  28   Uecker’s attorneys’ fees and costs under 28 U.S.C. § 1447(c).
                                   1          “Where a court has previously remanded a removed action for a defendant’s failure to meet

                                   2   its burden, successive notices of removal, though not necessarily barred, generally must be based

                                   3   on information not available at the prior removal.” Sweet v. United Parcel Serv., Inc., No. CV 09-

                                   4   02653 DDP (RZx), 2009 WL 1664644, at *3 (C.D. Cal. June 15, 2009) (citing Mattel, Inc. v.

                                   5   Bryant, 441 F.Supp.2d 1081, 1089 (C.D. Cal. 2005); Barahona v. Orkin, No. CV 08-04634-RGK

                                   6   (SHx), 2008 WL 4724054 (C. D. Cal. October 21, 2008)). This rule applies even when the earlier

                                   7   notice of removal was rejected due to procedural defects such as untimely filing. “[A] party is not

                                   8   entitled . . . to file a second petition for removal upon the same grounds, where upon the first

                                   9   removal by the same party, the federal court declined to proceed and remanded the suit, because of

                                  10   his failure to file the required copy within the time fixed by the statute.” St. Paul & C. Ry. Co. v.

                                  11   McLean, 108 U.S. 212, 217 (1883). Havens’s latest notice of removal does not appear to list any

                                  12   grounds for removal that have not already been presented to, and rejected by, the Court.
Northern District of California
 United States District Court




                                  13          Moreover, a successively-removing defendant may not seek reconsideration of the district

                                  14   court’s prior remand order, on appeal or otherwise. 28 U.S.C. § 1447(d); Seedman v. U.S. Dist.

                                  15   Court for C.D. Cal., 837 F.2d 413, 414 (9th Cir. 1988) (per curiam). Havens’s filings so far

                                  16   indicate that this is exactly what he seeks here. See Case No. 18-cv-03603-JST, ECF No. 58 at 5

                                  17   (arguing that “the current removal case would be more properly handled by a judge who did not

                                  18   issue the [earlier] remand order in this Case” and expressing concern that relating the earlier- and

                                  19   later-filed cases would lead to Judge Tigar “review[ing] his own remand decision”).

                                  20          For the reasons set forth above, the Court hereby issues an ORDER TO SHOW CAUSE

                                  21   why the case should not be remanded for improper successive removal, as well as why fees and

                                  22   costs should not be awarded pursuant to 28 U.S.C. § 1447. Havens shall file a written response to

                                  23   this order no later than October 17, 2018. The Court will conduct a hearing on this order to show

                                  24   cause on October 24, 2018 at 2:00 p.m.

                                  25          IT IS SO ORDERED.

                                  26   Dated: October 9, 2018
                                                                                        ______________________________________
                                  27
                                                                                                      JON S. TIGAR
                                  28                                                            United States District Judge

                                                                                         2
